877 P.2d 641 (1994)
319 Or. 570
Luis Ernesto MORA, Petitioner-Respondent,
v.
Manfred (Fred) MAASS, Superintendent, Oregon State Penitentiary, Defendant-Appellant.
James Anthony CRAIGER, Petitioner on Review,
v.
Manfred (Fred) MAASS, Superintendent, Oregon State Penitentiary, Respondent on Review,
Thomas Richard STOFFAL, Petitioner-Respondent,
v.
Manfred (Fred) MAASS, Superintendent, Oregon State Penitentiary, Defendant-Appellant.
Joaquin S. TERAN, Petitioner on Review,
v.
Manfred (Fred) MAASS, Superintendent, Oregon State Penitentiary, Respondent on Review.
CC 91C-10360, 91C-11530, 91C-11061, 91C-10445; CA A71969 (Control), A71954, A71982, A71983; SC S40263, SC S40286.
Supreme Court of Oregon.
Argued and Submitted January 4, 1994.
Decided August 11, 1994.
Mark J. Geiger, Salem, argued the cause and filed the petition, for petitioner on review James Anthony Craiger.
Ronald M. Hellewell, Salem, argued the cause, for petitioner on review Joaquin S. Teran.
Janet A. Metcalf, Asst. Atty. Gen., Salem, argued the cause, for respondent on review. With her on a response to the petitions were Theodore R. Kulongoski, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY, UNIS and GRABER, JJ.

MEMORANDUM OPINION
Affirmed by an equally divided court.